Citation Nr: 1724066	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  16-51 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Durham, North Carolina


THE ISSUE

Entitlement to an annual clothing allowance.

(The issues of entitlement to a higher evaluation for mood disorder, and entitlement to TDIU and special monthly compensation were addressed in a separate decision that was previously decided.)


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Durham, North Carolina, Medical Center.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Records regarding the Veteran's claim for entitlement to a clothing allowance are not included in the Veteran's VBMS claims file.  Only a letter dated May 1, 2014 is included in the claims file.  This letter gives notice to the Veteran of how to file a claim for clothing allowance.  For the last two months, the Board has attempted to obtain these records by sending requests to the Durham, North Carolina, VA Medical Center, but no records were provided.  Since the Board is unable to decide this claim without the clothing allowance records, the Board is required to remand the case in order that these records be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all records regarding the Veteran's claim for entitlement to a clothing allowance, including the Veteran's claim, evidence, and decisions, and associate them with the Veteran's VBMS claims file.

2.  If, after further review, the benefit sought on appeal remains denied, the AOJ should furnish to the Veteran a supplemental statement of the case that include a summary of the evidence and applicable law and regulations considered, as well as clear reasons and bases for all determinations, and afford him the requisite period of time for response before the claims file and medical file are returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




